 

Exhibit 10.6

 



MARIPOSA HEALTH LIMITED

ABN 134 154 680

 

 

 

TERMS AND CONDITIONS OF CONVERTIBLE NOTE

 

 

 

 

  

TERMS AND CONDITIONS OF CONVERTIBLE NOTE

 

1.THE CONVERTIBLE NOTE ISSUE

 

1.1Terms

 

The Convertible Note will:

 

(a)have a face value representing a principal amount of AUD$1.00 (one Australian
dollar);

 

(b)subscription amount – AUD $100,000, in two (2) tranches;

 

i.Subscription one (1) - immediately on execution of Convertible Note – AUD
$55,000, and

 

ii.Subscription two (2) - seven (7) days following execution of Convertible Note
– AUD $45,000.

 

(c)be issued to an investor who falls within one of the exemptions contained in
section 708 of the Corporations Act from the general requirement set out in
section 706 of the Corporations Act that the issue of securities to investors
occur by way of a disclosure document;



 

(d)bear interest as set out in clause 2;

 

(e)be redeemed in accordance with clause 3; and

 

(f)be convertible into Shares, as provided in clause 4.

 

1.2Voting

 

The Convertible Note does not give the Noteholder the right to vote at a meeting
of the members of the Company.

 

1.3Nature of Convertible Note

 

The Convertible Note is unsecured.

 

The Company is working to raise funds to meet the costs of listing on a USA
exchange (NASADQ or equivalent) by way of a first payment in respect of the
licencing of HI-164 for manufacture and sale in China and a loan (‘Raised
Funds’) . As the monies being advanced pursuant to this agreement are to be used
to meet part of the costs of listing on the US exchange, the first AUD $100,000
of Raised Funds will be held in escrow in the Trust Account of B L Smith,
Solicitor, for the benefit of Lyndcote Super Pty Ltd, and used to retire the
principal due under this Agreement unless that principal is converted into
shares, in which event those monies will be released from escrow, whichever
event occurs first.

 

1.4Withholding Tax

 

(g)All payments or credits to, or to the account of the Noteholder (including
payment of, and credits in respect of interest) will be made net of any tax in
respect thereof required by law to be withheld, deducted or paid by the Company
except to the extent that the Company is satisfied that the Noteholder is exempt
from any such tax or is a person in respect of whom any such withholding,
deduction or payment is not required to be made. Any Noteholder claiming any
such exemption or to be such a person will provide the Company with such
evidence as the Company may from time to time require to satisfy itself as to
the validity of such claim.

 

(h)The Company may make any deduction or withholding from any amount payable to
the Noteholder in respect of the Convertible Note for or on account of
withholding or other tax required by law to be deducted or withheld, and, where
any such deduction or withholding has been made and the amount thereof accounted
for by the Company to the Commissioner of Taxation or other appropriate taxing
authority and the balance of the amount payable has been paid to the Noteholder
concerned, the full amount payable to such Noteholder will be deemed to have
been duly paid and satisfied by the Company.

 

2

 

  

1.5Entry in Register

 

The Company must ensure that the Noteholder's details are entered in the
Register.

 

1.6Noteholder Warranties

 

The Noteholder warrants that it is a person who falls within one of the
exemptions contained in section 708 of the Corporations Act from the general
requirement set out in section 706 of the Corporations Act that the issue of
securities to investors occur by way of a disclosure document.

 

2.INTEREST

 

2.1Interest Rate

 

(i)Interest will be payable on the Convertible Note at the rate of 15% per
annum. Calculated on Simple Interest basis.

 

(j)Interest will accrue from the Nominated Date through to 30 June 2018
(Maturity Date), unless the Convertible Note is converted, in which case
interest will accrue daily on and from the Nominated Date through to the
Conversion Date and will be paid quarterly in arrears.

 

(k)Interest will be paid quarterly in arrears on 31 March, 30 June and 30
September and 31 December in each year until the Maturity Date. In the event
that a Noteholder elects to convert any or all of its Convertible Notes to
Shares, any accrued interest on those Convertible Notes converted into Shares
will be paid within 5 Business Days of the Conversion Date.

 

3.REDEMPTION

 

3.1Redemption

 

The Convertible Note will be redeemed by the Company in the following
circumstances:

 

(i)if the Noteholder has not elected to convert the Convertible Note by the
[Maturity Date]; or

 

(ii)if an Event of Default occurs, the Noteholder may, in its sole discretion,
call on the Company to redeem the Convertible Note, provided it gives to the
Company a written notice of redemption.

 

The redemption contemplated in clauses 3.1(i) and 3.1(ii) shall be known as the
"Redemption Event".

 

3.2Repayment

 

If a Redemption Event occurs the Company must pay to the Noteholder the amount
referred to in clause 3.3 the first Business Day following the Maturity Date or,
where the Noteholder has elected to call on the Company to redeem the
Convertible Note in accordance with clause 3.1(ii), within 10 business days of
the Event of Default, as the case may be.

 

3.3Timing of Redemption

 

Where a Redemption Event occurs in accordance with clause 3.1, the Company will
deliver to the Noteholder a cheque, draft, deposit or electronic funds transfer
in favour of the Noteholder or such other person as the Noteholder will have
directed the Company in writing, for the Redemption Amount which includes the
amount of any interest payment calculated in accordance with clause 2.

 

3

 

  

3.4Exclusion

 

The Noteholder will not be entitled to require redemption of the Convertible
Note held by it otherwise than pursuant to this clause 3.

 

4.CONVERSION

 

4.1Conversion

 

(a)The Noteholder may elect to convert the Convertible Note at any time from the
Nominated Date

 

(i)to the Maturity Date, subject to compliance with paragraph 4.1 (d) on the
following basis;

 

A.at any time prior to any takeover or merger - the deemed issue price equal
will be equal to AUD 15 cents per share in Mariposa Health Limited, save that,
subject to any adjustment required pursuant to Clause 4.6,

 

B.at any time post any takeover or merger – on the same terms and conditions as
set out in this Agreement but pursuant to a new Convertible Note to be issued by
ANDES 2 Inc, a copy of which is set out in Appendix A.

 

(b)The Noteholder may only elect to convert the Convertible Note in parcels of
10,000 Convertible Notes or multiples of 10,000 Convertible Notes or, if the
Noteholder holds less than 10,000 Convertible Notes the number of convertible
Notes held by the Noteholder.

 

(c)If the Noteholder elects to convert the Convertible Note the Noteholder shall
provide the Company with a Conversion Notice as set out in Annexure A to notify
the Company that the Noteholder elects to convert the Convertible Note held by
that Noteholder.

 

(d)The Noteholder shall provide the Company with a Conversion Notice to notify
the Company that the Noteholder elects to convert the Convertible Note held by
that Noteholder. The Conversion Notice may only be provided to the Company
within the first five Business Days of each calendar month.

 

(e)If the Noteholder has elected to convert the Convertible Note in accordance
with clause (a), the Company will proceed to issue and allot to the Noteholder,
or its nominee which must be a fully owned subsidiary of the Noteholder, that
number of Shares as calculated in accordance with clause 4.2 within 10 Business
Days of the Conversion Calculation Date.

 

(f)The issue and allotment of ordinary Shares as fully paid on conversion
pursuant to this clause will be and be deemed for all purposes to be in full
satisfaction and discharge of the Principal Amount owing to the Noteholder
pursuant to the Convertible Note.

 

(g)The Shares issued and allotted upon the conversion pursuant to this clause
will rank equally in all respects with all issued ordinary shares in the capital
of the Company at the Conversion Date.

 

(h)Where the Convertible Note is converted the Company will make application for
official quotation where appropriate of all Shares issued and allotted upon the
conversion pursuant to this clause or as soon as reasonably practicable after
Shares are so issued and allotted.

 

4

 

  

(i)Within 10 Business Days of the issue and allotment of Shares to the
Noteholder upon the conversion pursuant to this clause, the Company will deliver
to the Noteholder a shareholding statement in respect of the fully paid Shares
so issued and allotted.

 

4.2Conversion Rate

 

The Principal Amount of the Convertible Note converts into Shares calculated by
dividing the Principal Amount by the Conversion Price. Where the number of
Shares equates to a fraction of a share the number of Shares will be rounded up
to the next whole number. For the avoidance of doubt, interest on the Principal
Amount will be paid in accordance with clause 2.

 

4.3Conversion Date

 

The conversion date of the Convertible Note means the date the Company issues
Shares to the Noteholder who has elected to convert the Convertible Note.

 

4.4No Other Rights of Conversion

 

The Convertible Note will only be converted to Shares as set out in this clause
4.

 

4.5Shares Allotted on Conversion

 

The Shares to be allotted on conversion under these Conditions will be shares
with respect to which no provision is made (whether by the Constitution or other
instrument constituting or defining the constitution of the Company or
otherwise) for changing or converting them into shares of another class, except
for the purpose of enabling, in accordance with any law relating to companies,
the consolidation and division of all or any of the share capital of the Company
or of another company or the subdivision of all or any of the shares in the
capital of the Company or of another company.

 

4.6Reconstruction

 

(a)If there is a reconstruction (including consolidation, subdivision, reduction
or return) of the issued capital of the Company, the basis for conversion of the
Convertible Note set out in clause 4.2 will be reconstructed in the same
proportion as the issued capital of the Company is reconstructed, and will be in
a manner which will not result in any additional benefits being conferred on the
Noteholder which are not conferred on the shareholders of the Company, (subject
to the same provisions with respect to rounding of entitlements as sanctioned by
the meeting of shareholders approving the reconstruction of capital), nor any
benefits being taken away from the Noteholder, but in all other respects the
terms for conversion of the Convertible Note will remain unchanged.

 

(b)The adjustments in this clause 4.6 will be determined by the Company.

 

4.7Entitlement Issue

 

If the Company undertakes a pro rata entitlement issue at any time during the
period subsequent to the issue of the Convertible Note and prior to the Maturity
Date and the Convertible Note has not been converted or redeemed, as the case
may be, the Noteholder shall be entitled to participate in the issue by
conversion of the Convertible Note prior to such record date set by the Company.
The Company shall give the Noteholder at least 10 Business Days' notice of such
record date to afford the Noteholder the opportunity to convert the Convertible
Note for the purposes of participating in the issue.

 

5

 

  

5.BONUS SHARE ALLOTMENT

 

If a bonus share allotment is made by the Company to its ordinary shareholders,
at any time during the period subsequent to the issue of the Convertible Note to
the Noteholder and prior to the Conversion Date, the Company will issue and
allot to that Noteholder:

 

(a)shares in the capital of the Company of the same class as the shares the
subject of the bonus share allotment; and

 

(b)the number of shares so issued will be equal to the number of shares in the
capital of the Company to which that Noteholder would have been entitled, if the
face value of the Convertible Note held by that Noteholder in respect of which a
conversion of the Note occurred pursuant to clause 4.1 immediately prior to the
making of the bonus share allotment,

 

on terms and conditions that are the same as or correspond with or are no more
favourable nor no less favourable to the Noteholder than the terms and
conditions on which such shares are allotted to any ordinary shareholder of the
Company.

 

6.FOREIGN HOLDERS

 

Where the Convertible Note is held by or on behalf of a person resident outside
Australia, then, but despite any other terms or conditions applicable to such
Convertible Note, it will be a condition precedent to the right of the
Noteholder to receive payment of any amount payable under these Conditions or to
obtain shares on conversion that the requirements of all applicable laws of the
Commonwealth of Australia or any of its States or Territories and of the country
of residence of the Noteholder in respect of such payment or conversion are
satisfied so that such payment or conversion will not result in a breach of any
such applicable law by the Company.

 

7.CONVERSION TO VOTING SHARES PRECLUDED

 

7.1Breaches of Law

 

Notwithstanding any other term of these Conditions, the Noteholder is not
entitled to convert (and the Company is entitled to refuse to convert) the
Convertible Note if the conversion would result in:

 

(a)a person acquiring Voting Shares in the Company in breach of section 606 of
the Corporations Act (or any equivalent provision); or

 

(b)a person acquiring Shares where a notification being required to be sent to,
or consent is required under, any legislation by which the Company and its
Related Bodies Corporate are bound.

 

7.2Statutory Declaration

 

The Company may in its discretion require the Noteholder to provide a statutory
declaration confirming that the circumstances referred to in clause 7.1 do not
exist in respect of conversion by the Noteholder.

 

8.REGISTRATION OF TRANSFERS

 

8.1Transfer

 

Subject to these Conditions and the Noteholder’s compliance with Part 6D.2 of
the Corporations Act, the Noteholder may transfer the Convertible Note that it
holds by an instrument in writing in any usual form or in any other form that
the directors of the Company approve.

 

8.2Transfer Form

 

In relation to the transfer of the Convertible Note the transfer form must be:

 

6

 

  

a)lodged at the Specified Office together with payment of any stamp duty, taxes
or other governmental charges payable thereon; and

 

(b)accompanied by such evidence as the Company may require to prove the title
and identity of the transferor and the transferee, the right of entitlement of
the transferee to receive a transfer of the Convertible Note, the due execution
of the transfer form and the due compliance and observance with all applicable
laws and regulations of the Commonwealth of Australia and each State and
Territory thereof.

 

8.3Recording Transfers

 

The Company will promptly upon being satisfied with the transfer form, the
information lodged therewith, the identity of the transferor and the transferee
and the due compliance with such reasonable regulations as the Company may
determine from time to time, accept the application contained in the transfer
form by making an inscription in the Register recording the transfer of the
Convertible Note.

 

8.4Registration

 

On the inscription being made in the Register, the Company will recognise the
transferee as the registered owner of the Convertible Note and as being entitled
to the repayment of the Principal Amount and the payment of all interest in
respect thereof and to all other rights vested in Noteholders under these
Conditions. The transferor will for all purposes be and be deemed to be the
registered owner of the Convertible Note until an inscription is made in the
Register recording the transfer, the name and address of the transferee and the
other matters required to be entered into the Register by the Company from time
to time.

 

8.5Administration

 

(a)The Company will register the transfer of the Convertible Note
notwithstanding that the transfer form to which the transfer relates has not
been marked by the Company.

 

(b)The Company will procure that all transfer forms which are registered will be
retained by the Company for a period of 7 years after receipt but any transfer
form which the Company declines to register will (except in the case of fraud or
suspected fraud) be returned on demand to the person depositing the same.

 

(c)The Company will not register the transfer of the Convertible Note on or
after its Maturity Date.

 

8.6Directions

 

(a)Subject to these Conditions, and any notations on the Register, the Company
will comply with any payment or distribution direction made by a transferee:

 

(i)in an application for transfer of the Convertible Note on and from the time
of registration of that transfer; and

 

(ii)at any subsequent time in such form as the Company will from time to time
determine.

 

(b)A direction from any one or more joint holders of the Convertible Note will
bind all the joint holders. If more than one direction is received from joint
holders of the Convertible Note the direction of the senior is to be accepted to
the exclusion of the other directions and for this purpose seniority is
determined by the order in which the names appear in the Register in respect of
the joint holding.

 

7

 

  

8.7Transmission

 

Subject to clause 7.1, a person becoming entitled to the Convertible Note as a
consequence of the death or bankruptcy of the Noteholder or of a vesting order
or a person administering the estate of the Noteholder may, upon producing such
evidence as to that entitlement or status as the Company considers sufficient,
transfer the Convertible Note or, if so entitled, become registered as the
holder of the Convertible Note.

 

8.8No Registration Fee

 

Transfers will be inscribed in the Register without charge provided taxes or
other governmental charges (if any) imposed in relation to the transfer have
been paid.

 

8.9Non-Registration of Third Party Interests

 

The Convertible Note will be registered by name only and without reference to
any trusteeships. Any entry in the Register of the name and address of the
Noteholder and the amount owed to the Noteholder is conclusive evidence of title
subject to rectification for fraud or error.

 

8.10Person registered

 

The person registered as the Noteholder of the Convertible Note will be treated
by the Company as the absolute owner of the Convertible Note. The Company will
not, except as ordered by a Court or as required by statute, be obliged to take
notice of any claim to the Convertible Note. Entry in the Register of the name
and address of the Noteholder and the one Convertible Note held by the
Noteholder is conclusive evidence of title subject to rectification for fraud or
error.

 

9.DEFINED TERMS

 

The following words and phrases have these meanings in the Conditions unless the
contrary intention appears:

 

"Business Day" means a day on which banks are open for general banking business
in Perth, other than a Saturday or a Sunday or public holiday and which is also
a Business Day for the purposes of the Listing Rules;

 

"Company" means Mariposa Health Limited ABN 134 154 680;

 

"Conditions" means the terms and conditions applicable to the Convertible Note;

 

"Constitution" means the Constitution of the Company;

 

"Conversion Calculation Date" means the date being the last Business Day of the
month immediately preceding the month in which a Conversion Notice is received;

 

"Conversion Date" has the meaning set out in clause 4.3;

 

"Conversion Price" means

 

The Noteholder may elect to convert the Convertible Note at any time within 3
years from the Nominated Date to the Maturity Date, subject to compliance with
paragraph 4.1 (e) on the following basis;

 

(i)at any time prior to any takeover or merger - the deemed issue price equal
will be equal to AUD 15 cents per share in Mariposa Health Limited, save that,
subject to any adjustment required pursuant to Clause 4.6,

 

at any time post any takeover or merger on the same terms and conditions
contained in this Agreement but pursuant to a new Convertible Note to be issued
by ANDES 2 Inc as set out in Appendix Abut subject to any adjustment required
pursuant to Clause 4.6.

 

8

 

  

"Conversion Notice" means the notice provided by the Noteholder to the Company
in accordance with Clause 4.1 and which is substantially in the form of Annexure
A;

 

"Convertible Note" means the convertible note issued by the Company under these
Conditions which is outstanding;

 

"Corporations Act" means the Corporations Act 2001 (Cth);

 

"Encumbrance" includes any mortgage, pledge, charge, lien, assignment,
hypothecation, security interest, title retention, preferential right or trust
arrangement and any other security agreement or arrangement of any kind given or
created, in each case, by way of security;

 

"Event of Default" each of the following events is an Event of Default:

 

(a)         (unremedied default in payment) if the Company makes default in the
payment of the Redemption Amount, any interest payable on the Convertible Note
or any other moneys payable to the Noteholder under these Conditions and that
default continues unremedied by the Company for a period of 7 days after demand
for those moneys is made by the Noteholder;

 

(b)         (unremedied material breach) if the Company commits a material
breach of a covenant, condition or obligation imposed on it by these Conditions
and that breach has not been remedied within 21 days of receiving notice of the
breach from the Noteholder requiring that breach to be remedied;

 

(c)         (winding up) if an order is made for the winding-up or dissolution
of the Company or a resolution is effectively passed by the Company for the
winding up or dissolution of the Company (otherwise than for the purpose of a
reconstruction or amalgamation which has the prior written consent of the
Noteholder);

 

(d)         (insolvency) if the Company is or becomes unable to pay its debts
when they are due within the meaning of the Corporations Act or is presumed to
be insolvent under the Corporations Act;

 

(e)         (receiver) a receiver, receiver and manager, trustee, administrator,
other Controller (as defined by the Corporations Act) or similar official is
appointed over any of the assets or undertaking of the Company and is not
removed within 10 Business Days; and

 

(f)         (deregistration) a notice under section 601AB of the Corporations
Act is given to, or an application under section 601AA is made by, or in respect
of the Company; and

 

(g)         (Change of Management) any material change to the composition of the
board of directors or senior management of the Company prior to the Maturity
Date. Notwithstanding the foregoing, change of control of the Company shall not
be an event of default if the majority of Noteholders' consent in advance to any
material management team changes, and such consent shall not unreasonably be
withheld;

 

"Maturity Date" in relation to a Convertible Note means the first to occur of:

 

(a)         a Conversion Date; or

 

(b)         30 June 2018;

 

"Nominated Date" means the date the Convertible Note is issued to the
Noteholder;

 

"Noteholder" in relation to a Convertible Note means the person entered in the
Register as the holder of the Convertible Note;

 

"Principal Amount" means the principal amount outstanding from time to time
under the Convertible Note;

 

"Redemption Amount" of the Convertible Note means the face value of the
Convertible Note;

 

9

 

  

"Redemption Event" means an event specified in clause 3.1;

 

"Register" means a register of the holder of the Convertible Note;

 

"Related Bodies Corporate" has the meaning given to that term in the
Corporations Act;

 

"Share" means a fully paid ordinary share in the capital of the Company;

 

"Specified Office" means the registered office of the Company or such other
office advised by the Company to the Noteholder from time to time; and

 

"Voting Share" has the meaning given to that expression in section 9 of the
Corporations Act.

 

Execution       Executed as a Deed       Signed Sealed and Delivered by MARIPOSA
HEALTH LIMITED ACN 134 154 680 in accordance with Section 127 of the
Corporations Act 2001 (Cth)        [tex10-6sig.jpg]   Director       KEVIN
MARTIN LYNN       Name of Director       28 JANUARY 2015       Date  

 

10

 

 

ANNEXURE A

 

MARIPOSA HEALTH LIMITED

ABN 134 154 680

CONVERSION NOTICE

APPLICATION TO CONVERT UNLISTED CONVERTIBLE NOTES

 

Convertible Note Holders Name and Address                       To the
Directors, Mariposa Health Limited  

 

I/We hereby convert______________________ notes(s) into Ordinary Shares of
Mariposa Health Limited Note: Conversions must be in whole or in multiples of
not less than 10,000.

 

I/We request that you allot me the appropriate number of shares and I/we agree
to accept that number of shares on the terms and conditions of the Convertible
Note and the Constitution of the Company, and I/we authorise you to place my/our
name on the register.

 

I/We must not offer any of the shares issued to me/us, for sale to any person
("Secondary Offer") within 12 months from the date of issue of those shares
unless:

 

(i)the Secondary Offer does not require disclosure as a result of sections 707
or 708 of the Corporations Act (excluding section 708(1) of the Corporations
Act);

(ii)the Secondary Offer does not require disclosure as a result of section 708A
or ASIC Class Order 04/671 or any variation or replacement of such Class Order;

(iii)the Secondary Offer is made pursuant to a disclosure document in accordance
with the Corporations Act; or

(iv)the Secondary Offer is received by a person outside Australia.

 

For the avoidance of doubt, paragraph (iii) above does not create any obligation
on the Company to issue a disclosure document (whether at its cost or
otherwise).

 

Sign Here – This section must be signed for your instructions to be executed

 

I/We authorise you to act in accordance with my/our instructions set out on in
this notice.

 

Individual or Securityholder 1   Securityholder 2   Securityholder 3          
Director   Director/Company   Sole Director and   Secretary   Sole Company
Secretary

 

Dated:

 

Note: when signed under Power of Attorney, the attorney states that they have
not received a notice of revocation and a certified copy of the Power of
Attorney accompanies this conversion notice.

Summary of major terms:

 

11

 

  

Issue Price/Face Value: A$1.00 per convertible Note.     Subscription
Immediately: 55,000 Notes (A$55,000.00).     Subscription – 7 days: 45,000 Notes
(A$45,000.00).     Interest: 15% p.a., payable three-monthly in arrears.    
Maturity Date: 30 June 2018.     Prepayments: The Issuer can elect to prepay the
Notes in full, plus interest accrued, at any time, subject to the giving of 10
days’ notice.     Conversion: The Noteholder may elect to convert the
Convertible Note at any time from the Nominated Date to the Maturity Date,
subject to compliance with paragraph 4.1 (e) on the following basis;      
(i)           at any time prior to any takeover or merger - the deemed issue
price equal will be equal to AUD 15 cents per share in Mariposa Health Limited,
save that, subject to any adjustment required pursuant to Clause 4.6,      
(ii)         at any time post any takeover or merger – on the basis of a the
Directors of Mariposa Health Limited on taking Board control of ANDES 2 Inc.
will execute a new Convertible Note as set out in Appendix A.       save that,
it is subject to Board approval and to any adjustment required pursuant to
Clause 4.6.     Governing Law: Laws of New South Wales, Australia.

 

12

 